DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner for this application has changed.  Please direct all future correspondences to Primary Examiner Katherine Salmon.
Election/Restrictions
Applicant's election with traverse of Group I and the species of hepatocytes, erythrocyte  progenitors, colon, kidney and bcell and for table 2 cf25131632 and table 3 cg01156246 in the reply filed on 4/27/2022 and 11/02/2011 is acknowledged.  The traversal is on the ground(s) that for the species election that these species are optional  This is not found persuasive because although the recitation are optional, the breadth of the claims would require potentially the analysis of such species and as such an selection should be provided. It is noted, however, that the requirement for species of particular tumors or cells has been withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2,5-7,10-12,14-15,17-18,20,22,24,26,28 are pending.  Claims 3-4,8-9,13,16,19,21,23,25,27,29,31,34-37 have been cancelled.
Claims 14-15,17-18,20,22,24,26,28 are withdrawn as being drawn to a nonelected invention.
An action on the merits for claims 1-2, 5-7, and 10-12 are set forth below.

Improper Markush
Claims 10-12 are  rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of genes listed in the tables  are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
      A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each chromosomal region has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the chromosomal regions comprise unmethylated and methylated regions. The fact that the genes comprise CpG sites per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of the   genes being correlated cell type or tissue or origin. Accordingly, while the unmethylated and methylated are asserted to have the property of being correlated with origin, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited sequences possess the common property of being associated with treatment.  There is no evidence of record to establish that it is clear from their very nature that the recited control markers possess the common property of being having a relationship of determination of origin. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of determining the cell type or tissue of origin of cDNA comprising assigning cfDNA molecule to a cell type or tissue of origin by comparing the methylation of the molecule to a methylome atlas of at least one cell type or tissue wherein the atlas comprise at least 25 of the 100 most uniquely methylated sites and at least 25 of the 100 most uniquely unmethylated sites.  
The claims are drawn to a very large genus of examining and comparing cfDNA methylation levels to any methylome atlas of any cell or tissue type in any species to make a determination of cell type or tissue.  The claims are drawn to a comparison to any atlas, however, the specification describes atlases that have multiple methylation data from a vast array of tissues and cell types (p. 3-4).  First the claims are drawn to any atlas, however, the specification has not provided which atlas types would provide such a correlation.  For example, an atlas with particular tissues would not provide a comparison determination to cells of other types not in the atlas.  Furthermore, the claims are drawn to at least 25, is this the most uniquely methylated/unmethylated for each cell or tissue within the atlas?  The specification does not provide how to determine the top 25 wherein the atlas is any number of cell or tissue combinations.  Second, the specification provides a specific matrix for determining patterns of methylation (p. 18-19), however, the claims are drawn to any methylation/unmethylation which would be consider “uniquely”.  There is no description on how to design an atlas and comparison to any cfDNA molecule and determine any methylation that would be encompassed by the term “uniquely”.  
The claims are further drawn to CpG sites for the methylome atlas from particular sties listed in tables 1-3 of the specification.  These tables recite regions by illumine probe name and then the chromosomal positions.  The specification does not appear to describe these sites on a particular HG sequence and therefore it is not clear the positions based upon a particular structure other than the cg probes from the illumina array.  
The nomenclature of the “cg” marker numbers corresponds to the identification number used in commercial array. This identification number does not have a specific and fixed meaning outside of the context of the Array. Thereby, the specification teaches methods that assay for the methylation status of a single, particular CpG in the, wherein the CpG is defined in terms of the identification numbers provided in a commercial array.   The reference to the identification numbers is considered to be an improper incorporation by reference to essential subject matter since this subject matter is required to practice the claimed invention. 
37 CFR 1.57(c) provides:
"Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.
Applicant's attention is directed to MPEP 608.01(p) which states:
(d) “Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. “Essential material” is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). 

In the instant case, reference to an external  CpG identification number would not be appropriate to define the particular CpG nucleotide whose methylation status is modified.  
Based upon the description in the specification although the skilled artisan could readily use a methylation analysis for comparison, the artisan would first need to determine if it functionally detectable of origin or tissue type based upon the compassion of any number of methylome atlas databases and any number of methylation/unmethylation sites that could encompass “uniquely” in a vast array of potential cells or tissue samples.   The specification has not provided written support for the structures with the recited functionality.   
	Further, the art does not provide guidance to sufficiently describe relevant identifying characteristics or functional attributes that would distinguish different members of the claimed genus. In the instant case it is not clear that the functionality can be extrapolated to non-human individuals or in any sample based upon any methylome atlas.  This finding is supported by Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694). Specifically, Feng teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract).  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the methylation of molecules to any methylome atlas in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus   encompassed by the broadly claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, and 10-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 5-7, and 10-12  are indefinite over the phrase “most uniquely”.  It is not clear the metes and bounds of this phrase.  The specification states that uniquely hypermethylated CpGs can be determined with a matrix calculation (p 17-18).  However, the instant specification has not provided any definition for the term “most uniquely”.  It is not clear if the claims are attempting to limit the methylated and unmethylated sites to the sites that have the most, have sites that differs from other cells or tissues, or some other undefined relationship.  As such it is not clear which methylated and unmethylated sites are considered “most uniquely”. 
Claim 2 is unclear based upon the optional step of “said method determines the cell or tissue of the origin”.  This phrase is unclear as claim 1 requires this determination and therefore it is not clear how claim 2 can make a required portion of claim 1 to be optional. 
Claims 10-12 recited tables.  As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.     
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, and 10-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (naturally occurring correlation and abstract ideas) without significantly more. The claim(s) recite(s) a method of determining cell type or tissue or origin based upon the assisting a molecule and comparing. Further the step of assigning can be considered an abstract idea of comparison to a print out or databased  This judicial exception is not integrated into a practical application because the steps does not integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of providing and measuring DNA methylation are considered routine and conventional step of methylation analysis.
Question 1
	The claimed invention is directed to a method that recites abstract ideas and a naturally occurring correlation.
Question 2A – Prong 1
Claim 1  recites the patent ineligible concepts of a naturally occurring law of correlation and abstract ideas. Assinging and comparing are mental processes that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas.  
Question 2A – Prong 2
	The judicial exceptions are not integrated into practical application because the claims do not recite any additional elements that integrate the judicial exceptions into practical application of the exceptions. The claims provide additional steps of providing cfDNA and measuring DNA methylation.  However, this steps are considered well known based upon the knowledge of methylation detection assays in the prior art.  
	Accordingly, the claims are  directed towards judicial exceptions.
Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field.  The step of providing and measuring cfDNA methylation   employs only potential techniques that were known to one skilled in the art.  
	The claims as a whole do not amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of assigning and comparing. The claims do not recite additional elements that amount to significantly more than the judicial exceptions.
Dor et al. (PCT/IL2015/050403 publication date 10/13/2016,as evidenced by references for paragraphs from the identical reference of US Patent Application Publication 2017/0121767) teaches a method of detecting cell type or tissue (abstract).  Dor et al teaches providing cfDNA and measuring methylation (para 16-20).  Dor et al. teaches comparison to a methylome atlas (para 372-377).  Dor et al teaches a comparison to both unmethylated and methylated regions or particular tissues and cells (para 372-377 and 392).  Although Dor et al. teaches does not explicitly teaches “comprising at least 25….”, as noted above this phrase is not clear with regard to the metes and bounds.  As such the comparison of Dor et al would anticipate the claims as it teaches comparison of both methylated and unmethylated sites of cells and tissues of a methylome atlas.  
For those reasons, the claims are rejected under section 101 as being directed to non-statutory subject matter..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dor et al. (PCT/IL2015/050403 publication date 10/13/2016,as evidenced by references for paragraphs from the identical reference of US Patent Application Publication 2017/0121767).
 	With regard to claim 1, Dor et al. teaches a method of detecting cell type or tissue (abstract).  Dor et al teaches providing cfDNA and measuring methylation (para 16-20).  Dor et al. teaches comparison to a methylome atlas (para 372-377).  Dor et al teaches a comparison to both unmethylated and methylated regions or particular tissues and cells (para 372-377 and 392).  Although Dor et al. teaches does not explicitly teaches “comprising at least 25….”, as noted above this phrase is not clear with regard to the metes and bounds.  As such the comparison of Dor et al would anticipate the claims as it teaches comparison of both methylated and unmethylated sites of cells and tissues of a methylome atlas.  
 	With regard to claim 2, Dor et al. teaches detection of death of cell (para 372). 
	With regard to claim 5, Dor et al. teaches a method of providing bodily fluid for isolating cfDNA (para 392).   
	With regard to claim 6, Dor teaches measuring DNA methylation comprising bisulfite conversion (para 285-287).  
	With regard to claim 7, Dor teaches obtaining a methylome atlas with data from kidney, hepatocytes, lung, ovary, neurons (para 364 and 309).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dor et al. (WO2015/159292 publication date 10/2015,as evidenced by references for paragraphs from the identical reference of US Patent Application Publication 2017/0121767) in view of Yegnasubamanian et al. (US Patent Application 2014/0274767 September 18, 2014).
 Dor et al. teaches a method of detecting cell type or tissue (abstract).  Dor et al teaches providing cfDNA and measuring methylation (para 16-20).  Dor et al. teaches comparison to a methylome atlas (para 372-377).  Dor et al teaches a comparison of both unmethylated and methylated regions or particular tissues and cells (para 372-377 and 392).  Although Dor et al. teaches does not explicitly teaches “comprising at least 25….”, as noted above this phrase is not clear with regard to the metes and bounds.  As such the comparison of Dor et al would anticipate the claims as it teaches comparison of both methylated and unmethylated sites of cells and tissues of a methylome atlas.  
Dor et al. does not teach in particular that the atlas comprises any CpG sites within at least 150 base pairs upstream or downstream or the recited CpG sites in the tables.
Dor et al. teaches comparison to known methylome atlas.  The prior art teaches a finite number of methylome atlas that can be used to compare methylation differences.  With regard to claims 10-12, Yegnasubamanian et al. teaches methylation atlas including the Illumina infimum platform (para 15).  This is the same array used in tables 1-3 of the instant specification. 
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Dor et al. to use any known methylome atlas including the known Infinium platform taught by Yegnasubamanian et al. The ordinary  artisan would have a reasonable expectation of success of comparison using known probes on the array and the ordinary artisan would be motivated to screen all methylation and unmethylated CpGs to make determinations of tissues and cells comparisons.  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHERINE D. SALMON
Examiner
Art Unit 1634



/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634